DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Final Office Action in response to Applicant’s response on 10/20/2020 to the Non-Final Action filed on 07/20/2021. 
Claims 1, 21-36 have been examined in this Application. All other claims are cancelled.
The information disclosure statement submitted has been considered.
The amendments raise further issues, identified below, which cannot be overcome by simple amendments and require further review by the Applicant to provide a full response, explanation, and accompanying documents, such as an electronic terminal disclaimer, to try and overcome the issues. The claims raise clarity issues, which prevent the Examiner from providing proposed claim amendments. 
The Examiner encourages the Applicant to schedule an interview with the Examiner to try and advance prosecution. 

Response to Arguments
Applicant’s arguments, filed on 10/20/2021, pages 15-16, regarding claim rejection under 35 U.S.C. 103 have been fully considered and are persuasive; the rejection is withdrawn. 

Claim Objections
Claim 1is objected to because of the following informalities:  Claim 1 recites that each limitation is carried out by the first node. Also, claims 26 and 32 are written from the perspective of the first node only.  However, claim 1 fails to disclose which entity carried out the limitations directed to “initiating…” “recording…” and “pushing…” Claim 1 must be amended to recite which entity carried out these limitations. 
Furthermore, claims 1, 26, and 32 require further amendments to clarify the querying limitation and why the reducing of the change is carried out in the last limitation. It is not clear how the reducing of the change is determined as the correct operation to be performed (i.e. why not adding the change) and how such operation is clearly linked between “the change” that is based on the carried out transaction and at least the established and modified predetermined change threshold. 
The proposed amendments would expedite prosecution and provide a clearer scope of what the Applicant deems as their invention.
Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one other node performs a compliance check…” “the at least one other node compares the first digital digest…” in claims 26-36. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23, 28-29, and 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 22-23, 28-29, and 34-35 are directed to “the change” and a corresponding second and third transactions; accordingly. The claims at issue depend from claims 1, 26 and 32 which are directed to a single transaction. The detecting claim limitation and the modifying of the balance are already recited in the independent claim. The detecting and balance adjustment are also recited based on a single transaction. 
The claims at issue are rejected because it is not known how such change detection and modification of the balance of the change are carried out by a second and third transaction when they are already carried out based on a single / first transaction only.
The Examiner proposes canceling the claims at issue to overcome the rejection. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claims 1, 26 and 32, the claims recite “the compliance check.” It is not known whether “the compliance check” is referring to the first “a compliance check” in line 3 of claim 1 for instance or whether it is referring to “a compliance check” in line 5 in claim 1 for instance. As a result, the claims are indefinite. 
All dependent claims are rejected for mere dependence on the rejected claims. 

Per claims 1, 26, and 32, the claims are directed to a method, system and computer readable medium. The claims recite limitation carried out by “a first node of a blockchain;” however, the claims further recite limitations which are carried out by “at least one other node on the blockchain.” Because the claims are directed to what the first node of the blockchain does, the limitations directed to what the at least one other node on the blockchain perform are outside the scope of the claims; rendering the claims indefinite. One of ordinary skill in the art would not know whether the claimed scope is directed to only what the first node does or whether the scope is directed to both the first node and the at least other node. 
The Examiner proposes amending the claims to positively recite the limitations directed to the at least one other node in order to overcome the rejection. Per claims 26 and 32, the claims must recite the appropriate Beauregard language for the at least one other node just as the claims recite the Beauregard language for the first node. Failing to do so will result in further rejections. The Examiner also requests that the proper support for the structure of the at least one other node be noted in the response. 
All dependent claims are rejected for mere dependence on the rejected claims. 

Claim limitation “one other node performs a compliance check…” and “the at least one other node compares the first digital digest…” in claims 26, 28-32 and 34-36 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 21-36 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 22-26, 28-32 and 34-36 of co-pending Application No. 16/251995. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites the same claimed scope, and it would be obvious to one of ordinary skill in the art to remove limitations recited in the copending Application ‘995 to result in the instant claims. The subject matter claimed in the instant application is fully disclosed in the referenced copending application, ‘995, and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

                                
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892.
Specifically, Lamison-White specifically highlights the determination of a change in the balance of the user’s account. The change threshold in Lamison is interpreted to be “zero” meaning a determination of the initial account value is compared with the adjusted value and if a difference in value is greater than “zero” then a balance adjustment is made to the digital currency account. To re-emphasize, the definition of “zero” as the threshold means that the initial digital account balance and ending digital account balance have to be the same, resulting in the difference of “zero.” Any value greater than “zero” in the digital account will result in a determination that a “threshold” is exceeded and a balance adjustment will be initiated. See Lamison-White at least at Paragraphs 0012-0013, 0028-0029, 0032-0033 and Claim 1. 
A further search was carried out in which the following references further disclose utilizing blockchain and account balancing for an escrow account. In an escrow account, the total different has to be zero; therefore, the balance must be zero for the account to be in good standing. Using blockchain allows the transactions to be recorded on the ledger and thus provide an increased security in settlement of the transactions and recording the transactions. See U.S. Patent Application Publication 2018/0075453 to Durvasula et al.
U.S. Patent Application Publication 2020/0152005 to Higgins teaches a system including a gaming establishment component processor and a gaming establishment component memory device that stores a plurality of instructions. When executed by the gaming establishment component processor, responsive to an occurrence of a cryptocurrency access event associated with an amount of cryptocurrency, the instructions cause the gaming establishment component processor to escrow the amount of cryptocurrency, establish a line of credit based on the escrowed amount of cryptocurrency, and modify a balance of a gaming establishment account based on the established line of credit. In these embodiments, the modification occurs independent of the amount of cryptocurrency being electronically transferred from an external account to the gaming establishment account.
Sheng, PGPUB 2017/0109735 and U.S. Patent to Skala also teach various aspects of what the Applicants deem as their invention. Wherein balance adjustment digital contracts are used to adjust the digital asset accounts in response to various data including historical data and predicted data.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        11/19/2021